ILX RESORTS INCORPORATED LIST OF SUBSIDIARIES All-Star Resorts, Inc., an Arizona corporation First Piggy LLC, an Arizona limited liability company First Piggy Rewards Incorporated, an Arizona corporation FPB Holdings Incorporated, an Arizona corporation Genesis Investment Group, Inc., an Arizona corporation Golden Eagle Realty, Inc., a Colorado corporation Golden Eagle Resort, Inc., an Arizona corporation Harbor Southwest Development, Inc., an Arizona corporation ILE Sedona Incorporated, an Arizona corporation ILX Bell Rock Incorporated, an Arizona corporation ILX-Bruno LLC, an Arizona limited liability company ILX Tourist Station Incorporated, an Arizona corporation Kohl’s Ranch Water Company, an Arizona corporation Laveen Properties, Inc., an Arizona corporation Premiere Development Incorporated, an Arizona corporation Puerto Peñasco Vacation Destinations, S. de R.L. de C.V. Rocky Point Genesis Incorporated, an Arizona corporation San Carlos Vacation Destinations, S. de R.L. de C.V. Sea of Cortez Premiere Vacation Club, S. de R.L. de C.V. Timeshare Resale Brokers, Inc., an Arizona corporation Varsity Clubs of America Incorporated, an Arizona corporation VCA Management Incorporated, an Arizona corporation VCA Nevada Incorporated, an Arizona corporation VCA South Bend Incorporated, an Arizona corporation VCA Tucson Incorporated, an Arizona corporation Los Abrigados Partners Limited Partnership, an Arizona limited partnership VCASB Partners General Partnership, an Arizona general partnership
